ACCEPTED
                                                                                                                                         05-18-00096-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                         DALLAS, TEXAS
Appellate Docket Number:                                                                                                               1/30/2018 2:41 PM
                                                                                                                                              LISA MATZ
                                                                                                                                                  CLERK
Appellate Case Style: Style:    Matthew Barrett O'Shea
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:                                                                                           5th COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                                                          01/30/2018 2:41:40 PM
                                                                                                                 LISA MATZ
Amended/corrected statement:                                                                                       Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Matthew                                                        Lead Attorney
Middle Name: Barrett                                                   First Name:          Julie
Last Name:      O'Shea                                                 Middle Name:
Suffix:                                                                Last Name:           Woods
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                                Appointed       Retained    District Attorney     Public Defender
Pro Se:                                                                Firm Name:               Dallas County Public Defender's Office
                                                                       Address 1:           Appellate Division
                                                                       Address 2:           133 N. Riverfront Blvd., LB-2
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:     75207
                                                                       Telephone:           (214) 653-3550          ext.
                                                                       Fax:         (214) 653-3539
                                                                       Email:       Julie.Woods@dallascounty.org
                                                                       SBN:         24046173
                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Lori
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Ordiway
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:           Appellate Section
                                                                                Address 2:           133 N. Riverfront Blvd., LB-19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207
                                                                                Telephone:           (214) 653-3600              ext.
                                                                                Fax:
                                                                                Email:       Lori.Ordiway@dallascounty.org
                                                                                SBN:         12327300                                   Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Sex Offenses
or type of case):                                                               Date notice of appeal filed in trial court: January 22, 2018
Type of Judgment: Bench Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: January 22, 2018
Offense charged: Aggravated Sexual Assault of a Child                           Punishment assessed: 35 years TDCJ

Date of offense:     July 1, 2014                                                Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Nolo Contendere                                                Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: January 22, 2018
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: January 22, 2018
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: January 22, 2018



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    265th Judicial District Court                                    Clerk's Record:
County: Dallas                                                             Trial Court Clerk:        District     County
Trial Court Docket Number (Cause no):             F15-75168-R              Was clerk's record requested?          Yes      No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: Jan 30, 2018
                                                                           If no, date it will be requested:
First Name:       Jennifer                                                 Were payment arrangements made with clerk?           Yes   No
Middle Name:
Last Name:        Bennett
Suffix:
Address 1:        265th Judicial District Court
Address 2:        133 N. Riverfront Blvd., LB-32
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        (214) 653-5842          ext.
Fax:      (214) 653-5846
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes       No
Was reporter's record requested?          Yes         No
Was the reporter's record electronically recorded?            Yes   No
If yes, date requested: Jan 30, 2018
Were payment arrangements made with the court reporter/court recorder?               Yes        No


    Court Reporter                               Court Recorder
    Official                                     Substitute


First Name:       Joe
Middle Name:
Last Name:        Phillips
Suffix:
Address 1:        265th Judicial District Court
Address 2:        133 N. Riverfront Blvd., LB-30
City:
State:    Texas                      Zip + 4: 75207
Telephone:        (214) 653-5843          ext.
Fax:
Email: joeandtuckerdog@yahoo.com



                                                                     Page 3 of 5
    Court Reporter                           Court Recorder
    Official                                 Substitute


First Name:       Deborah
Middle Name:
Last Name:        Harris
Suffix:
Address 1:
Address 2:
City:
State:    Texas                     Zip + 4:
Telephone:                            ext.
Fax:
Email: amlibr@aol.com




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: F15-51850-R                                                            Court: 5th District Court of Appeals

Style:     Matthew Barrett O'Shea

         Vs.   State of Texas




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: F15-75167-R                                                            Court: 5th District Court of Appeals

Style:     Matthew Barrett O'Shea

         Vs.   State of Texas




                                                                   Page 4 of 5
X. Signature


Signature of counsel (or Pro Se Party)                                                Date: January 30, 2018

                                                                                      State Bar No: 24046173
Printed Name:

Electronic Signature: /s/ Julie Woods                                                 Name: Julie Woods
        (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on January 30, 2018           .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Julie Woods
                                                                         (Optional)

                                                                  State Bar No.:      24046173
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served: January 30, 2018
Manner Served: eServe
First Name:          Lori
Middle Name:
Last Name:           Ordiway
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:           Appellate Section
Address 2:           133 N. Riverfront Blvd., LB-19
City:                Dallas
State      Texas                         Zip+4: 75207
Email:     DCDAAppeals@dallascounty.org




                                                                   Page 5 of 5